DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 19, 24-25, 28, 33-34, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5-6, 9, 12-13, and 19 of U.S. Patent No. US 10,972,386 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
Regarding claim 19 of the application, claim 6 of the patent is directed towards a method comprising all the same steps as the method of claim 19 of the application.  Although the patented claim includes additional steps/elements not required by claim 19 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 24 of the application, claims 2 and 6 of the patent are directed towards methods comprising all the same steps as the method of claim 24 of the application.  It is believed that an embodiment combining the steps/elements of both patented claims would have been an obvious variation of the patented claims.
Regarding claim 25 of the application, claims 5 and 6 of the patent are directed towards methods comprising all the same steps as the method of claim 25 of the application.  It is believed that an embodiment combining the steps/elements of both patented claims would have been an obvious variation of the patented claims.
Regarding claim 28 of the application, claim 13 of the patent is directed towards a system comprising equivalent components performing the same functions as the underlay network controller of claim 28 of the application.  Although the patented claim includes additional functions/components not required by claim 28 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.
Regarding claim 33 of the application, claims 9 and 13 of the patent are directed towards systems comprising equivalent components performing the same functions as the underlay network controller of claim 33 of the application.  It is believed that an embodiment combining the functions/components of both patented claims would have been an obvious variation of the patented claims.
Regarding claim 34 of the application, claims 12 and 13 of the patent are directed towards systems comprising equivalent components performing the same functions as the underlay network controller of claim 34 of the application.  It is believed that an embodiment combining the functions/components of both patented claims would have been an obvious variation of the patented claims.
Regarding claim 37 of the application, claim 19 of the patent is directed towards a non-transitory computer-readable medium comprising equivalent components performing the same functions as the non-transitory computer-readable medium of claim 37 of the application.  Although the patented claim includes additional functions/components not required by claim 37 of the application, this claim is merely a broader version of the patented claim.  It has been held that such a broader claim is obvious in view of the patented claim.

Allowable Subject Matter

Claims 20-23, 26-27, 29-32, 35-36, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The above indicated claims would be allowable since they each depend on a dependent claim having the same allowable subject matter as the independent claims of parent application 16/370,091 (now patent US 10,972,386 B2).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guigli (U.S. Patent US 10/009,443 B1) is directed towards a relevant system and method of providing cloud service in a multi-tenant environment .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154. The examiner can normally be reached M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON E MATTIS/Primary Examiner, Art Unit 2461